Citation Nr: 1328597	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  09-15 867	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss, right ear.

2.  Entitlement to service connection for left foot disability.

3.  Entitlement to service connection for back disability.

4.  Entitlement to an initial compensable rating for hearing loss, left ear.

5.  Entitlement to an increased rating for scar, incision, right knee, residuals of spider bite, currently rated 10 percent disabling.

6.  Entitlement to an initial compensable rating for chronic right meralgia paresthetica with lateral femoral cutaneous nerve damage secondary to brown recluse spider bite.  



REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2008 rating decision, the RO denied entitlement to service connection for hearing loss, right ear, left foot disability, and back disability; granted entitlement to service connection for hearing loss, left ear, assigning a noncompensable rating, effective March 5, 2007; and, denied entitlement to a compensable rating for scar, incision, right knee, residuals of spider bite.

In an October 2010 rating decision, the RO assigned a 10 percent disability rating to scar, incision, right knee, residuals of spider bite, effective October 13, 2010.  Although an increased rating was granted, the issue remained in appellate status, as the maximum schedular rating was not been assigned and it was not assigned during the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993). 

In an April 2012 rating decision, the RO assigned a 10 percent disability rating to scar, incision, right knee, residuals of spider bite, effective March 5, 2007.  Id.

The Veteran testified at a Decision Review Officer (DRO) hearing at the RO in June 2010; the transcript is of record.  In his substantive appeal, the Veteran requested a Board hearing; however, he withdrew his request in an October 2012 submission.  

The issues of entitlement to service connection for hearing loss, right ear, back disability, and left foot disability and entitlement to initial increased ratings for hearing loss, left ear, and chronic right meralgia paresthetica with lateral femoral cutaneous nerve damage are addressed in the REMAND portion of the decision below and are REMANDED to the VA Huntington RO.


FINDING OF FACT

The Veteran's scar to the right knee measures 1 cm. by 1 cm. and is painful but is not manifested by limitation of function of the knee joint.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for scar, right knee, residuals of spider bit, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in January 2008.  The letter predated the April 2008 rating decision.  See id.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his increased rating claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date.  Id.; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Adequate VCAA notice in an increased rating claim requires that the claimant be told that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This notice was issued to the Veteran in June 2008.

The Board also finds that VA has complied with all assistance duties of VCAA.  The evidence of record contains the Veteran's service treatment records and post-service VA and private treatment records.  The Veteran has not identified any post-service medical evidence pertaining to his scar, right knee.  The evidence of record also contains VA examination report dated in October 2010.  

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the scar issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The RO has rated the Veteran's scar, incision, right knee, residuals of spider bite, under Diagnostic Code 7804.  Under Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  (A superficial scar is one not associated with underlying soft tissue damage).  Diagnostic Code 7805 provides that scars may be rated on limitation of function of the affected part.

Pursuant to Diagnostic Code 7801, scars, other than the head, face, or neck, that were deep or that caused limited motion, a 10 percent rating is warranted for area or areas exceeding 6 square inches (39 sq. cm.), and a 20 percent rating is warranted for area or areas exceeding 12 square inches (77 sq. cm.).  

The criteria for evaluating disabilities of the skin were revised again, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The date of receipt of the Veteran's increased rating claim was in December 2007.  As a result, the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008, are in effect.

The Veteran is currently receiving a 10 percent rating (the highest percentage available) under Diagnostic Code 7804.  

A 20 percent rating is not warranted per Diagnostic Code 7801 as the area does not exceed 12 square inches (77 sq. cm.).  An October 2010 VA examination report reflects that the scar is 1 x 1 centimeters, tender to palpation, with 2 millimeters of depression noted.  The examiner commented that there is no skin breakdown over the scar and the scar is superficial with no inflammation, edema, or keloid formation.  

The Board has considered the application of alternative diagnostic criteria; however, any other diagnostic criteria would not provide a higher rating or are inapplicable to the scar, right knee.  The October 2010 VA examiner specifically found that the scar did not impact range of motion and opined that the spider bite was unrelated to his meniscus degeneration and degenerative joint disease of the right knee.  Thus, a rating pursuant to Diagnostic Code 7805 (rate on limitation of affected part) does not apply.  The Veteran has been assigned a separate noncompensable rating for chronic right meralgia paresthetica with lateral femoral cutaneous nerve damage secondary to the spider bite.  

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the manifestations of the Veteran's service-connected scar, right knee, residuals of spider bite, are fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The Veteran's scar is not productive of increased limitation of motion or increased pain.  The degree of disability exhibited is contemplated by the rating schedule, specifically the scar criteria.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran is currently employed and the October 2010 VA examiner commented that there were no significant effects on his occupation.  The Veteran has not reported unemployability and there is no other evidence of unemployability.  Entitlement to TDIU is not raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)).  


ORDER

Entitlement to a disability rating in excess of 10 percent for scar, incision, right knee, residuals of spider bite, is denied.


REMAND

At the DRO hearing, the Veteran testified that upon obtaining civilian employment at the Naval Air Station Corpus Christi he underwent an examination that might contain information pertaining to his hearing loss and left foot disability.  

Hearing loss

The Veteran asserts that during service he was exposed to loud engines as his Military Occupational Specialty (MOS) was Air Conditioning and Refrigeration.  

In March 2008, the Veteran underwent a VA audiological examination.  Hearing loss was shown in both ears.  The examiner stated that the Veteran's discharge audiogram showed hearing loss of 45 decibels at 3000 Hertz only for the left ear.  All other frequencies and the right ear were normal at that time.  The examiner stated that he should only be service connected for the amount of loss seen in the left ear at discharge.  The examiner did not consider the apparent upward shifts in tested thresholds from service entrance to separation in formulating the opinion.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that a loss of 20 decibels or greater was indicative of some hearing loss).

The Veteran has also asserted that his hearing loss, left ear, has worsened since the most recent August 2010 VA audiological examination, thus such examination should also contain audiological findings pertaining to the left ear to allow for rating pursuant to 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100.  

Left foot disability

The Veteran asserts that he injured his left foot while stationed at Hickam Air Force Base (AFB) and that he wore a soft cast for weeks.  See December 2007 statement in support of claim; T. at 9-11.  

Service treatment records reflect that on October 26, 1976 while stationed at Hickam AFB, the Veteran twisted his right foot and sustained an inversion type injury.  Service treatment records do not reflect any injury or treatment pertaining to the left foot.  

A February 2008 private treatment record reflects the Veteran's report that he twisted his left foot and ankle during service.  The examiner diagnosed chronic strain of the left ankle.  

The Veteran's competent report that he had a left foot injury during service, and the post-service diagnosis of chronic strain of the left ankle, trigger VA's duty to provide an examination to assess whether a current left foot disability is related to an in-service injury.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Back disability

The Veteran asserts that he has a back disability due to walking with an altered gait as a result of his service-connected scar, incision, right knee, residuals of spider bite and chronic right meralgia paresthetica with lateral femoral cutaneous nerve damage.  See 38 C.F.R. § 3.310.

In August 2010, and November 2010 VA examiners essentially provided negative opinions as to a relationship between the spider bite scar and the back disability.

The examiners did not consider the Veteran's reports of an ongoing altered gait related not just to his scar, spider bite; but to chronic right meralgia paresthetica with lateral femoral cutaneous nerve damage secondary to the spider bite which caused or aggravated a current lumbar spine disability.

Chronic right meralgia paresthetica with lateral femoral cutaneous nerve damage

In a September 2010 rating decision, the RO granted entitlement to service connection for chronic right meralgia paresthetica with lateral femoral cutaneous nerve damage, effective March 5, 2007.  In a November 2010 submission, the Veteran expressed disagreement with the disability rating assigned.  The RO has not issued a statement of the case in response to the notice of disagreement, and the issue must be remanded to the RO for the issuance of such a statement of the case.  38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide information needed to request the report of employment examination he received at the Naval Air Station Corpus Christi, and that he provide any needed release.

2.  If any requested records cannot be obtained, advise the Veteran and tell him of the efforts made to obtain the records and of any additional actions that will be taken.

3.  Schedule the Veteran for a VA examination to ascertain the current severity of his left ear hearing loss, and to determine whether his right ear hearing loss is related to service or the service connected left ear loss.

It is imperative that the claims file be made available to and be reviewed by the examiner. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that hearing loss, right ear, had its clinical onset during his period of active service or is otherwise related to the Veteran's period of service. 

The examiner must provide reasons for the opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his report must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinions is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

4.  Schedule the Veteran for a VA examination with a physician to assess whether any current left foot disability is related to an in-service injury.  The examiner should state the claims file was reviewed and a copy of this remand should be in the claims file.  

The examiner should:

(a) identify all disabilities associated with the left foot and right foot;

(b) state whether any current left foot disability at least as likely as not (50 percent probability or more) had its onset in service or is otherwise related to service; and 

(c)  state whether any current right foot disability at least as likely as not (50 percent probability or more) had its onset in service or is otherwise related to service;

The examiner must provide reasons for these opinions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  While the service treatment records document a right foot injury, he is competent to report an injury to the left foot; and if his reports are rejected, the examiner should provide reasons for doing so.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinions is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

5.  Schedule the Veteran for a VA examination with a physician to assess whether any current back disability is related to service, including an antalgic gait from the service connected spider bite.  The claims file must be reviewed in conjunction with the examination.  The examiner should state the claims file was reviewed and a copy of this remand should be in the claims file.  

The examiner should:

(a)  identify all disabilities associated with the lumbar and/or thoracic spine;

(b)  state whether a lumbar and/or thoracic spine disability is at least as likely as not (50 percent probability or more) proximately due to service-connected scar, right knee, residuals of spider bite, and chronic right meralgia paresthetica with lateral femoral cutaneous nerve damage secondary to brown recluse spider bite, to include an altered gait as a result of these disabilities; and.

(c)  state whether a lumbar and/or thoracic spine disability at least as likely as not (50 percent probability or more) was aggravated (made permanently worse beyond the natural progression of the disease) by service-connected scar, right knee, residuals of spider bite, and chronic right meralgia paresthetica with lateral femoral cutaneous nerve damage secondary to brown recluse spider bite, to include an altered gait as a result of these disabilities.  

If so, state whether there is medical evidence created prior to the aggravation or between the time of aggravation and the current level of disability that shows a base line of the back disability prior to aggravation.

The examiner must provide reasons for the opinions.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

6.  Issue a statement of the case with regard to the issue of entitlement to an initial compensable rating for chronic right meralgia paresthetica with lateral femoral cutaneous nerve damage secondary to brown recluse spider bite.  This issue should not be certified to the Board, unless the Veteran submits a timely substantive appeal

7.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


